Citation Nr: 1624299	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-15 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) secondary to military sexual trauma.

2.  Entitlement service connection for an acquired psychiatric disability, to include anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had honorable active service from May 1984 to April 1988 in the United States Marine Corp.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).
	
In March 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.  

The Veteran originally sought service connection for sexual abuse in her April 2010 claim and described the military sexual trauma that she experienced.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  During the appeal period, she has been diagnosed with PTSD, an anxiety disorder and several psychiatric disorders.  The evidence allows for a grant of service connection for PTSD.  Therefore, the issue was recharacterized above as (1) service connection for PTSD and (2) acquired psychiatric disabilities, to include anxiety.  

The issue of entitlement to service connection for acquired psychiatric disabilities, to include anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's PTSD is related to an in-service sexual assault.


CONCLUSION OF LAW

The Veteran's current PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran claims that her diagnosed PTSD (see, e.g., May 2015 and June 2015 private psychiatric examinations) is related to a sexual assault that occurred during service at Camp Pendleton.  VA regulations provide that in the case of a claimed in-service stressor based on personal assault, evidence other than the Veteran's service records can corroborate the occurrence such stressor.  38 C.F.R. § 3.304(f)(5). Examples of such evidence include evidence of behavior changes following the claimed assault.  This section (38 C.F.R. § 3.304(f)(5) ) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n. 1.

In this case, the Veteran's service records do not contain evidence of a reported sexual assault.  However, in cases involving an allegation that PTSD is connected to military sexual assault, the Federal Circuit has held that "the absence of a service record documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur."  AZ v. Shinseki, 731 F.3d 1303, 1306 (Fed. Cir. 2013).
The Veteran's service treatment records show that that she requested a change in her permanent station orders in December 1986.  An undated service treatment record noted that the Veteran had possible stress-related gastroenteritis.  In August 1987, the Veteran sought treatment for depression and suicidal ideation due to her recent reduction in rank and resulting financial problems.  She was diagnosed with adjustment disorder with anxious mood.  In February 1988, the Veteran received a court martial.  The August 2010 examiner noted that this was because she was found cheating on an examination. 

In August 2010, the Veteran was afforded a VA examination for her psychiatric disability.  The examiner diagnosed the Veteran with anxiety disorder not otherwise specified.  The examiner opined that it was not possible at the time to give the Veteran a diagnosis of PTSD without further corroboration of the stressful event.  The examiner noted that the Veteran's description of the traumatic events was vague in nature and referenced the entire time period of her service.  Her military treatment records did not indicate a consistent pattern of difficulty in the military until the incident where she received a court martial in August 1987 at which point she reported anxiety and stress related to financial matters.  The examiner noted that although it was difficult to make a determination because the Veteran's military record did not support the Veteran's story of alleged rape, this did not mean that the alleged event did or did not happen.  The examiner also opined that it was less likely than not that the Veteran's symptoms of anxiety are specifically due to or caused by her military service because it was unclear that her anxiety symptoms at present were a continuation of anxiety in service and were related to other factors.

A review of the August 2010 VA examination does include specific reports of the time period of when the sexual assaults occurred.  For instance, she reported that assault occurred 3 weeks after enlistment.  She noted that they occurred late when she was forced to work late shifts.  She also noted and assault occurred in August or September of 1984.
 
During the March 2016 hearing, the Veteran testified that she was not forthcoming with the VA examiner because she was working at the VA at that time and was currently working specifically with the examiner that provided the examination.  She did not trust that her privacy would be protected.  The Veteran also testified that she did report the assaults in the military but she was either blamed for it or not believed.  The Veteran testified that she reported anxiety and depression during service in August 1984 after the assault occurred.  

Since the time of the hearing, the Veteran has submitted treatment records in support of her claim.  In March 2015 and June 2015, the Veteran sought treatment at a private facility.  Among other psychiatric disabilities, she was diagnosed with moderate to severe PTSD.  The treatment record noted that her sexual and physical assaults in the military were precipitating factors in her PTSD diagnosis.  The psychiatrist noted that trauma included sexual assault in the military.

The evidence of record is at least evenly balanced on the question of whether the Veteran's has a diagnosis of PTSD and whether it is due to sexual assault in the military.

As such, the evidence of record is at least evenly balanced.  Because the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran filed her initial claim for service connection for a psychiatric disability due to sexual trauma.  Per this decision, the Veteran has been granted service connection for PTSD.  The Veteran also has been diagnosed with other acquired psychiatric disabilities.  The Board finds that a new VA examination is warranted to determine if the Veteran's other psychiatric disabilities are also related to her military service.  The Board acknowledges that the Veteran received a VA examination in August 2010.  At that time, she received a diagnosis for anxiety not otherwise specified.  Since that time, the Veteran testified that she was working at the VA at the time of the examination and was specifically working with the examiner who conducted the examination.  She explained that she was not forthcoming during the examination because she did not trust that her privacy would be protected.  For this reason, a new VA examination is needed by a different VA provider than the provider who conducted the August 2010 examination.

A set of service treatment records received and associated with the file on September 3, 2014 are illegible and could be relevant to the Veteran's claim.  
These documents should be rescanned.  If they continue to be illegible after rescanning, the AMC/RO must request these documents again.  If no legible documents can be obtained, the Veteran should be informed and asked to submit these documents if they are in her possession.   

Accordingly, the case is REMANDED for the following action:

1. Send the service treatment records received and associated with the claims file on September 3, 2014 to be rescanned into VBMS as they are illegible and could be relevant to her claim.  If these documents remain illegible, please request copies of these service treatment records to be resent to VA.   

If legible documents cannot be obtained, inform the Veteran that no legible documents could be obtained of these service treatment records, and she may submit these documents if she has them in her possession.  

2.  After the above has been completed, schedule a VA psychiatric examination with a VA examiner other than the examiner who conducted the August 2010 examination.  

Following review of the claims file and examination of the Veteran the examiner should indicate whether any current psychiatric disability, other than PTSD, is at least as likely as not (a probability of 50 percent or greater) that had it onset in service or is otherwise related to the Veteran's military service or to her service-connected PTSD.  The examiner should also indicate whether any current psychiatric disability other than PTSD is , is at least as likely as not (a probability of 50 percent or greater) caused or aggravated by PTSD.

The examiner's attention is directed to the recently received private treatment records dated in May 2015 and June 2015 showing psychiatric diagnoses other than PTSD, to include anxiety, social anxiety disorder, binge-eating disorder, major depressive disorder, alcohol abuse and panic disorder.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.
 
3. Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


